                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

SHARON STANFORD, et al.,

       Plaintiffs,                                     Case No. 3:19-cv-399

vs.

NORTHMONT CITY SCHOOL                                  District Judge Michael J. Newman
DISTRICT, et al.,

       Defendants.

______________________________________________________________________________

      ORDER DENYING DEFENDANTS BOARD OF EDUCATION AND CHAD
    KALTENBACH’S MOTIONS TO DISMISS PLAINTIFFS’ SECOND AMENDED
      COMPLAINT AND/OR STRIKE THE EXHIBITS ATTACHED THERETO
                               (DOC. NOS. 25, 27)
______________________________________________________________________________

       Plaintiffs Sharon and Dwain Stanford are the parents of J.S., a former student at Northmont

City Schools. Doc. No. 23 at PageID 608. Plaintiff Katina Cottrell is the mother of J.E., a fellow

student at Northmont. Id. Plaintiffs allege that Defendants Northmont City School District Board

of Education and Vice Principal Chad Kaltenbach have applied certain school policies to discipline

students, including J.S. and J.E., in a racially discriminatory manner. 1 Id. at 606-08, 613-27. By

doing so, according to Plaintiffs, Defendants violated the Fourth and Fourteenth Amendments to

the United States Constitution and Title VI of the Civil Rights Act of 1964. Id. Plaintiffs also

assert violations of state law and seek certification of a class. Id. at 627-34.

       Defendants presently seek dismissal of Plaintiffs’ second amended complaint under Fed.

R. Civ. P. 12(b)(6). Doc. Nos. 25, 27. Defendants also move to strike the exhibits attached to,



1
 This reference to “Defendants” does not include Defendant City of Clayton, who has not sought dismissal
under Rule12(b)(6).
and certain allegations in, that pleading. Id. Plaintiffs oppose Defendants’ motions. Doc. Nos.

26, 28. Each of these documents have been carefully and thoroughly reviewed and the two motions

are now ripe for decision.

                                                   I.

        The standards applicable to a Rule 12(b)(6) motion to dismiss are well established as set

forth in Ritz Safety, LLC v. Strategyn Mgmt. Grp., LLC, No. 3:20-CV-413, 2021 WL 1721050, at

*2 (S.D. Ohio Apr. 30, 2021) (citing, in part, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)) and are fully incorporated herein. It suffices to note

that in order “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678.

                                                  II.

        Accepting Plaintiffs’ factual allegations in their second amended complaint as true -- a

requirement at this early stage of the case, id. – their second amended complaint is sufficiently

specific to raise non-conclusory and plausible constitutional claims. For example, Plaintiffs

contend with sufficient particularity that Defendants violated J.S.’s and J.E.’s rights under the

Equal Protection Clause, by suspending them from school in a racially discriminatory manner.

“School officials violate the Equal Protection Clause when they punish a student more severely

for his [or her] conduct than other students because of the student’s race.” Heyne v. Metro.

Nashville Pub. Sch., 655 F.3d 556, 570-71 (6th Cir. 2011) (brackets added). “The Equal Protection

Clause requires public institutions to ‘treat similarly situated individuals in a similar manner.’”

Buchanan v. City of Bolivar, 99 F.3d 1352, 1360 (6th Cir. 1996) (quoting Gutzwiller v. Fenik, 860

F.2d 1317, 1328 (6th Cir. 1988)).

        Defendants advance many arguments concerning why Plaintiffs’ claims should be



                                                   2
dismissed under Rule 12(b)(6). See, e.g., Doc. No. 25 at PageID 978-1000. Among multiple other

arguments, they suggest, in a cursory manner, that qualified immunity protects Defendant

Kaltenbach from any federal claims brought against him in his individual capacity. Id. at PageID

999-1000. Accepting as true all factual allegations in Plaintiffs’ second amended complaint and

construing that pleading in Plaintiffs’ favor, see Erickson v. Pardus, 551 U.S. 89, 93 (2007) -- and

also “drawing on ... judicial experience and common sense,” Iqbal, 556 U.S. at 679 -- Plaintiffs’

pleading satisfies Rule 8(a)’s requirement of fair notice to Defendants of the factual basis for their

plausible equal protection claims. See Erickson, 551 U.S. 89, 93 (2007) (explaining that a

plaintiff’s short, plain statement need only “‘give the defendant fair notice of what … the claim is

and the grounds upon which it rests’” (quoting Twombly, 550 U.S. at 555)). Additionally, given

the fact-intensive nature of the parties’ divergent views of the claims pled in Plaintiffs’ second

amended complaint, and in light of the plausible equal protection claims raised in that pleading,

the best approach to resolving the instant case in a just, efficient, and cost-effective manner, see

Fed. R. Civ. P. 1, is for the parties to conduct discovery; for the Court to review Plaintiffs’ claims

on summary judgment and in light of the evidence then produced; and, if appropriate under Rule

56, for the case to proceed to trial on one or more of Plaintiffs’ claims. Cf. Humphreys v. Bank of

Am., 557 F.App’x 416, 422 (6th Cir. 2014); Grose v. Caruso, 284 F.App’x 279, 284 (6th Cir. 2008)

(Gibbons, J., concurring); Nuchols v. Berrong, 141 F.App’x 451, 453 (6th Cir. 2005); LRL Prop.

v. Portage Metro Housing Auth., 55 F.3d 1097, 1113 (6th Cir. 1995) (Jones, J., dissenting). This

is true even where, as here, Defendants raise the possibility of a qualified immunity defense. Cf.

Wesley v. Campbell, 779 F.3d 421, 433-34 (6th Cir. 2015) (“Although ... entitlement to qualified

immunity is a threshold question to be resolved at the earliest possible point, that point is usually

summary judgment and not dismissal under Rule 12.” (cleaned up)).



                                                  3
                                                III.

       Turning to Defendants’ motion to strike, they contend that Plaintiffs’ exhibits A, B, D

through K, and M through P (attached to the second amended complaint) must be stricken because

they do not qualify as “written instruments” under Fed. R. Civ. P. 10(c). Doc. No. 25, PageID at

1002-03. Defendants contend that exhibits C, L, Q through U must be stricken as lacking any

support in case law that allows Plaintiffs to attach them to the complaint. Id. at 1003-04.

Defendants also characterize Plaintiffs’ exhibits as creating complaints within complaints that

Defendants would -- under Fed. R. Civ. P. 8(b) -- need to answer if they are not stricken. Id. at

1004. Defendants further argue that Plaintiffs’ impertinent and scandalous assertions must be

stricken. Id. at 1004-06.

       Rule 12(f) permits an order “strik[ing] from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” “The function of the motion [to strike]

is to ‘avoid the expenditure of time and money that must arise from litigating spurious issues by

dispensing with’ them early in the case.” Operating Eng’r Local 324 Health Care Plan v. G&W

Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015) (quoting Kennedy v. City of Cleveland, 797 F.2d

297, 305 (6th Cir. 1986)). Yet, such motions “are viewed with disfavor and are not frequently

granted.” Id. at 1050. “Typically, for a motion to strike to be granted, there must be evidence that

the moving party has been prejudiced.” LaGuardia v. Designer Brands Inc., No. 2:20cv2311,

2020 WL 6280910, at *3 (S.D. Ohio Oct. 27, 2020).

       Defendants have not shown they have suffered, or will suffer, prejudice if Plaintiffs’

exhibits are not stricken from their second amended complaint. The Court has not considered any

factual assertion in Plaintiffs’ exhibits when ruling on Defendants’ pending motion to dismiss.

Rule 8(b), moreover, does not require Defendants to respond to any factual matter raised in the



                                                 4
exhibits attached to Plaintiffs’ complaint. Instead, Rule 8(b) focuses on a defendant’s responses

“to a pleading ….” Exhibits attached to a pleading are not specifically included in the list of

documents that are “pleadings.” See Fed. R. Civ. P. 7(a)(1)-(7). There is only a single exception:

“A copy of a written instrument that is an exhibit to a pleading is part of the pleading for all

purposes.” Fed. R. Civ. P. 10(c). Defendants acknowledge that the exhibits attached to Plaintiffs’

second amended complaint are not written instruments. Doc. No. 25, at PageID 1002-03. Nothing

in the language of Rule 10(c) specifically permits or requires striking exhibits attached to pleadings

that are not written instruments.

                                                 IV.

       Defendants’ motion to dismiss the second amended complaint, and/or strike the exhibits

attached thereto, is DENIED.

       IT IS SO ORDERED.


July 14, 2021                                          s/Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States District Judge




                                                  5
